Citation Nr: 0924438	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-35 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection, to include on a secondary 
basis, for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from April 1967 to 
February 1969.  His awards and decorations include the Combat 
Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The Veteran testified before the 
Board at a hearing held at the RO in May 2009. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veteran contends that his hypertension was caused or 
chronically worsened by his service-connected posttraumatic 
stress disorder (PTSD) or diabetes mellitus.

In support of his claim, the Veteran has offered the October 
2004 and October 2005 opinions of Loren Novak, D.O.  In his 
October 2004 opinion, Dr. Novak indicates that diabetes could 
cause damage to the kidneys, which in turn would raise blood 
pressure.  In his October 2005 statement, Dr. Novak explained 
that because the etiology of most cases of hypertension is 
unknown, it was impossible for him to say with certainty that 
the Veteran's PTSD contributed to the hypertension, but that 
he nevertheless believed it was possible the PTSD did so in 
the Veteran's case.  Dr. Novak also noted that the Veteran's 
diabetes mellitus requires more assertive blood pressure 
control.

The record shows that the Veteran attended a VA examination 
in August 2006.  The examiner noted that the question before 
her was whether the Veteran's PTSD and/or diabetes caused or 
significantly contributed to the onset of hypertension.  The 
examiner concluded that neither the PTSD nor the diabetes 
caused the hypertension.  The examiner did not address the 
question before her of whether the PTSD and/or diabetes 
mellitus chronically worsened the hypertension.

Once VA undertakes the effort to provide an examination when 
developing a service connection claim, the examination must 
be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  Given the failure of the August 2006 examiner to 
address whether the PTSD and/or diabetes contributed to 
(rather than caused) the hypertension, and given Dr. Novak's 
opinion that such aggravation was possible in the Veteran's 
case, the Board finds that another VA examination of the 
Veteran is necessary.

The Board also notes that the Veteran was not provide 
adequate notice of the information and evidence necessary to 
substantiate his claim.  Although he was provided with notice 
pursuant to 38 U.S.C.A. § 5103(a) in November 2004, that 
notice was limited to advising him concerning claims for 
primary service connection, and not secondary service 
connection.  On remand, the RO should provide the Veteran 
with 38 U.S.C.A. § 5103(a)-compliant notice.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the Veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must specifically advise the 
Veteran of the information and evidence 
necessary to substantiate his claim for 
service connection for hypertension on a 
secondary basis.  The letter must also 
inform the Veteran which portion of the 
evidence is to be provided by the 
claimant, and which part, if any, the RO 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  The RO should contact the Veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

4.  Thereafter, the RO should arrange for 
the Veteran to undergo a VA examination 
to determine the nature, extent and 
etiology of the Veteran's hypertension.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
be requested to provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's hypertension is 
etiologically related to service or was 
present within one year of the Veteran's 
discharge therefrom.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not that the 
hypertension was caused or chronically 
worsened by the Veteran's service-
connected PTSD or diabetes mellitus.  The 
rationale for all opinions expressed 
should be explained.  The Veteran's 
claims file, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


